Citation Nr: 1452571	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  The Veteran served in Vietnam and received the Combat Action Ribbon.  He died in February 1980, and the appellant is the Veteran's surviving spouse. 

This matter is on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The appellant testified before the undersigned Veterans Law Judge in November 2013. A transcript of the hearing is of record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
.
1.  In a February 2005 decision, the RO denied service connection for the cause of the Veteran's death on the basis that the cause of death was not related to active duty service or to Agent Orange exposure. 

2.  The evidence associated with the claims file since February 2005 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for the cause of the Veteran's death has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for the cause of the Veteran's death has been reopened, the Board need not discuss whether the notice requirements of the VCAA have been met.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

In this case, the appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The RO originally denied this claim in July 1980 on the basis that the Veteran's death from pancreatic cancer was not related to service, including assumed exposure to Agent Orange in Vietnam.  The appellant did not appeal this decision and it became final.  

In July 2004 the appellant sought to reopen her claim for service connection for the cause of the Veteran's death.  In February 2005 the RO issued a rating decision which adjudicated the appellant's claim on a de novo basis.  The RO once again determined that the Veteran's death was unrelated to service or exposure to Agent Orange.  The appellant did not perfect an appeal of this decision.  As such, the February 2005 rating decision is the last final denial of the claim.

After a review of the evidence of record, the Board determines that the claim should be reopened.  The evidence at the time of the February 2005 decision included the Veteran's service treatment records, the Veteran's private treatment records, the Veteran's death certificate, and a February 2005 VA medical opinion. 

Since the February 2005 rating decision, the appellant has submitted an abstract of a medical publication that notes that diabetes is a potential cause of pancreatic cancer.  Not only is this medical abstract "new," in that it was not considered by the RO in February 2005, it is also "material," as it supports the appellant's claim that the Veteran's terminal pancreatic cancer was caused by the Veteran's diabetes mellitus, which she asserts developed due to the Veteran's exposure to Agent Orange during his service in Vietnam. 

Therefore, as new and material evidence to the issue of entitlement to service connection for the cause of the Veteran's death has been submitted, the Board concludes that VA's duty to assist has been triggered to consider this claim, to include undertaking any further necessary development.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence has been submitted in order to reopen the claim of entitlement to service connection for the cause of the Veteran's death, and the claim is reopened.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

The Veteran's death certificate lists his cause of death as cancer of the pancreas due to or a consequence of questionable exposure to methyl orange exposure.  Under the heading of "OTHER SIGNIFICANT CONDITIONS - Conditions contributing to death but not related to cause given in Part(a)", the death certificate lists diabetes.

As the Veteran served in the Republic of Vietnam, he was presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Diabetes mellitus is a condition presumed to be related to Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2014).   

A February 2005 VA medical opinion opines that the Veteran's diabetes did not cause pancreatic cancer and that the Veteran's death was not caused by or a result of exposure to Agent Orange.  However, no medical opinion has been obtained regarding whether the Veteran's diabetes mellitus is a contributory cause of death.  Consequently the current evidence of record is insufficient and a new medical opinion regarding whether the Veteran's diabetes mellitus contributed substantially or materially to the Veteran's death should be obtained.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The appellant testified in November 2013 that the Veteran received VA medical treatment at the VA in Taunton, Massachusetts just prior to being diagnosed with pancreatic cancer at a private facility.  Copies of the VA treatment records are not in the file and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the VA facility in Taunton, Massachusetts dated prior to the Veteran's death.  All copies obtained should be associated with the Veteran's claims file.

2.  When the above has been accomplished, the claims file should be sent to an appropriate VA physician to provide an opinion on the cause of the Veteran's death.  The physician must review the entire claims file, including the death certificate, a medical abstract relating diabetes mellitus to pancreatic cancer (undated and received by VA in December 2013), and the February 2005 VA medical opinion.  That such a review was conducted must be noted in the opinion.

The physician should provide an opinion as to whether it is at least as likely as not that diabetes was a contributory (contributed materially or substantially) cause of the Veteran's death.  

The physician should also state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes mellitus caused or aggravated (i.e., worsened beyond the natural progress) his pancreatic cancer.    

Also, is it at least as likely as not that pancreatic cancer was related to service, to include presumed Agent Orange exposure therein.

A complete rationale for all opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Upon completion of the above requested development reconsider the appellant's claim.  If the benefit sought on appeal is denied, the appellant should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


